DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/06/2022 has been entered and accepted. 


Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
The examiner admits that the current amendments overcome the current 102 rejection with regard to Takada (JP2005081396A), however respectfully disagrees with the applicant’s arguments regarding the rejections of Takada (JP2005081396A) in view of the applicant’s admitted prior art.
Regarding the applicant’s argument that the applicant’s admitted prior art does not teach or suggest “a converging lens designed and/or arranged within the housing such that the laser beam is focused on the ball before the laser beam strikes the ball”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Despite the lack of clear explanation on how the language of the claims patentably distinguishes from the prior art, the examiner will speculate as to the reasoning of the applicant based on the amended claim language, the applicant’s submitted specification, and the applicant’s submitted drawings. The examiner speculates that the applicant intends to argue according to applicant’s Figures 6-8 in which the focal point of the converging laser beam is located before the ball which differs from Figure 5 where the focal point of the converging lens is not located before the ball. Paragraph 78 of the applicant’s specification also supports this idea in stating that the “the focal point of the converging lens 8, located between the converging lens 8 and the ball 3, allows the minimization of a diameter of the opening 11 of the air bearing 10”. However, the examiner notes that the broadest reasonable interpretation of the current amended claim language is also satisfied by applicant’s Figure 5, the applicant admitted prior art. The current claim language states of “a converging lens designed and/or arranged within the housing such that the laser beam is focused on the ball before the laser beam strikes the ball”. As can be seen in applicant’s Figure 5, the converging lens 8 is clearly located before the ball and the laser beam can be seen converging on the ball before it reaches the ball. Converging a laser beam toward the ball is the very definition of a laser beam being focused on the ball. If the examiner’s speculation toward the applicant’s intentions is correct, the examiner would recommend specifying in the claim language that a focal point of the laser is located between the ball and the converging lens to differentiate the applicant’s invention from the applicant’s admitted prior art.
It should be noted that for the purpose of clarity and similarity of the rejections to the current applicant of art, the rejection of the applicant admitted prior art in view of Takada (JP2005081396A), which was present in the previous rejection, has been removed. However, the examiner maintains that such a rejection could be made for, at least, the current independent claims with the current amended claims.

Claim Interpretation
The term "and/or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the applicant’s submitted specifications or the drawings that “the laser beam not converted into a diverging beam or a converging beam before collimation”. Not only do the applicant’s Figures show the laser beam diverging before reaching the collimating lens 7 (see applicant Figures 1-3 and 5-8), but doing so could not be regarded as obvious as it is well known in the art that the purpose of a collimating lens is to transform a diverging or a converging beam into a parallel and aligned beam. The applicant’s specifications also support this idea, namely paragraphs 32-33, which states that the purpose of the collimating lens is to transform a diverging or converging beam into a collimated beam. A review of the applicant’s specification and drawings seems to indicate that the applicant intended to claim that “the laser beam is not converted into a diverging beam or a converging beam after collimation” by the collimating lens, which is supported by the applicant’s Figures 1-3 as well as Paragraphs 32-33. However, this directly opposes the amended claim language in claim 1 which states that the “laser beam is focused on the ball before the laser beam strikes the ball”. Indeed, Figures 5-8 show that the laser beam is converged by a converging lens after being collimated by a collimating lens which directly opposes this interpretation. As such, the claim will be interpreted by the strict definition of there being no lens that converges of diverges the laser beam before collimation disregarding optical elements such as optical fiber.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A), in view of applicant admitted prior art.
Regarding claim 1, Takada teaches an optical head for a device for laser transmission welding, the optical head comprising: 
a housing (bearing holding member 13) with an end on an outlet side with respect to a laser beam (Figure 2; opening toward welded portion 11); 
a ball mounted in the housing (Figure 2; spherical lens 4 located within holding member 13), wherein the ball is made of a material whose refractive index is at least 1.45 (Paragraph 17; spherical lens having a refractive index 1.8);
Takada fails to teach:
an air bearing for mounting the ball associated with the housing, the air bearing comprising an opening for the passage of the laser beam, wherein the opening measures a maximum of 4 mm in diameter; and a converging lens designed and/or arranged within the housing such that the laser beam is focused on the ball before the laser beam strikes the ball.
The applicant admitted prior art and known technology (Figure 5) teaches:
an air bearing for mounting the ball is associated with the housing (Figure 5 Paragraph 76; ball 3 is supported by air bearing 10), 
the air bearing comprising an opening for the passage of the laser beam (Figure 5; opening 11 allows for the passage of laser beam 5), 
wherein the opening measures a maximum of 4 mm in diameter (Figure 3);
Figure 2 clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.
and a converging lens (converging lens 8) designed and/or arranged within the housing such that the laser beam is focused on the ball before the laser beam strikes the ball (Figure 5; converging lens 8 clearly converges and focuses the laser beam 5 toward the ball before the laser beam reaches the ball).
The use of air bearings to support a ball lens is known in the art as further evidenced by Chen (EP 1508428 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and used an air bearing for mounting the ball. This would be done to ensure a good turning movement of the roller (Chen EP 1508428 A1 Paragraph 7).

Regarding claim 2, Takada as modified teaches the optical head according to claim 1, wherein:
the index is at least 1.7 (Paragraph 17; spherical lens having a refractive index 1.8). 

 Regarding claim 3, Takada as modified teaches the optical head according to claim 1, wherein:
the diameter of the ball is less than or equal to 15 mm (Paragraph 17; spherical lens having a diameter of 5mm).

Regarding claim 4, Takada as modified teaches the optical head according to claim 1, 
including a restraint arranged on the housing for retaining the ball (Paragraph 18; ball bearings 12 that hold the spherical lens rotatably).


Regarding claim 5, Takada as modified teaches the optical head
Takada fails to teach:
the ball is slidably mounted in a cylindrical shaft portion of the housing, 
and wherein a collimating lens arranged to substantially collimate the laser beam before it strikes the ball.
The applicant admitted prior art further teaches
the ball is slidably mounted (Applicant Paragraph 45; ball 3 is slidably guided) in a cylindrical shaft portion of the housing (Applicant Figure 5 Paragraph 54; cylindrical shaft section 4 of housing 2), 
and wherein a collimating lens (Applicant Figure 5; collimating lens 7) arranged to substantially collimate the laser beam before it strikes the ball (Applicant Paragraph 64; laser beam 5 is collimated by collimating lens 7 before it is affected by the ball).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and placed the ball in a cylindrical shaft portion of the housing and to have a collimating lens arranged to collimate the laser beam before the strikes the ball. This would have been done to support the ball and to direct the laser beam onto the ball lens.

Regarding claim 6, Takada as modified teaches the optical head
Applicant admitted prior art further teaches:
wherein the collimating lens is arranged in the optical head such that the laser beam is not converted into a diverging beam or a converging beam before collimation (Applicant Figure 5).
See 112(a) rejection for “laser beam is not converted into a diverging beam or a converging beam before collimation”.	No lens diverges or converges the laser beam before collimation by the collimating lens (Applicant Figure 5).
It would be obvious for the same motivation as claim 5.
	
Regarding claim 11, Takada as modified teaches a m
laser transmission welding the two joining partners (Paragraph 12; device that welds two workpieces by irradiation with laser light) by means of the optical head of claim 1 (See claim 1 rejection).

Regarding claim 14, Takada as modified teaches the method according to claim 11, wherein:	
Applicant admitted prior art further teaches:
the laser beam is focused before it strikes the ball (Figure 5 Paragraph 64; laser beam 5 is focused by converging lens 8 before the laser beam strikes the ball).
It would have been obvious for the same motivation as claim 1.

Regarding claim 15, Takada as modified teaches the optical head according to claim 3, wherein:
the diameter of the ball is less than or equal to 10mm (Paragraph 17; spherical lens having a diameter of 5mm).

Regarding claim 16, Takada as modified teaches the optical head according to claim 1, wherein:
	the opening measures a maximum of 2mm in diameter (Figure 3).
Figure 2 clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A), in view of applicant admitted prior art, and in further view of GRAPOV (US 20160368099 A1).
Regarding claim 7, Takada as modified teaches the optical head
Takada fails to teach:
wherein a spot size is determined by an installation height and/or a-properties and conditions of the collimating lens.
Grapov teaches a laser cutting head, wherein:
wherein a spot size (Paragraph 7; spot size) is determined by an installation height and/or a-properties and conditions of the collimating lens (Paragraph 7; moving the collimating lens with the lens moving mechanism changes the beam spot size).
See claim interpretation above for “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with Grapov and have the spot size be determined and adjustable by the height of the collimating lens. This would be done to allow the laser head to quickly adjust the beam spot size and focal point of different applications (GRAPOV Paragraph 3).

Regarding claim 12, Takada teaches the method according to claim 11.
Takada fails to teach:
	a spot size of the laser beam is selected according to or based on an installation height and/or properties and conditions of a collimating lens arranged to substantially collimate the laser beam before it strikes the ball.
The applicant admitted prior art and known technology (Figure 5) teaches:
a collimating lens (Applicant Figure 5; collimating lens 7) arranged to substantially collimate the laser beam before it strikes the ball (Applicant Paragraph 64; laser beam 5 is collimated by collimating lens 7 before it is affected by the ball).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and to have a collimating lens arranged to collimate the laser beam before the strikes the ball. This would have been done to direct the laser beam onto the ball lens.
Takada as modified fails to teach:
a spot size of the laser beam is selected according to or based on an installation height and/or properties and conditions of a collimating lens
Grapov teaches a laser cutting head, wherein:
a spot size of the laser beam (Paragraph 7; spot size) is selected according to or based on an installation height and/or properties and conditions of a collimating lens (Paragraph 7; moving the collimating lens with the lens moving mechanism to change the beam spot size)
See claim interpretation above for “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with Grapov and have the spot size be determined and adjustable by the height of the collimating lens. This would be done to allow the laser head to quickly adjust the beam spot size and focal point of different applications (GRAPOV Paragraph 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A), in view of applicant admitted prior art, and in further view of Chen (EP 1508428 A1).
Regarding claim 10, Takada as modified teaches the optical head according to claim 1.
Takada fails to teach:
the air bearing further comprises at least one recess for the passage of compressed air.
Chen teaches a device for laser transmission method, wherein:
the air bearing (Paragraph 15 Figure 2; air bearing machine head) further comprises at least one recess for the passage of compressed air (Figure 1A Paragraph 16; channels 12 for introducing compressed air).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and included at least one opening for the passage of compressed air. This would be done to supply compressed air to ensure a good turning movement of the roller (Chen Paragraph 7).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763